UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6059




UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus



NEVILLE SYLVESTER LESLIE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-152)


Submitted: May 18, 2006                          Decided: May 31, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Neville Sylvester Leslie, Appellant Pro Se.      Rebeca Hidalgo
Bellows, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Neville Sylvester Leslie, a federal prisoner, seeks to

appeal the district court’s order construing his Fed. R. Civ. P.

52(b) motion as a successive motion under 28 U.S.C. § 2255 (2000),

and dismissing it for lack of jurisdiction.                The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims    is   debatable      or    wrong   and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Leslie has not made the

requisite     showing.      Accordingly,    we    deny    a    certificate   of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                     DISMISSED


                                   - 2 -